Citation Nr: 0614235	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-23 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for bilateral varicose 
veins, currently assigned a 30 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran had active duty service from July 1955 to July 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

At an October 2003 hearing before a decision review officer 
(DRO) at the RO, the veteran withdrew his appeal of the 
noncompensable evaluation assigned for his service-connected 
myositis of the neck in an agreement with the DRO that a 20 
percent rating would be assigned for the disability.  A 20 
percent rating was subsequently assigned in a October 2003 
rating decision, and that issue is no longer before the Board 
on appeal.  38 C.F.R. § 20.204(b).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's varicose veins in his left leg are not 
productive of persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.

3.  The veteran's varicose veins in his right leg are not 
productive of persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral varicose veins have not been met.  38 U.S.C.A. §§ 
1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.25, 4.26, 4.104, Diagnostic Code 7120 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, a VCAA letter was sent to the veteran 
in January 2001, prior to the issuance of the January 2003 
rating decision.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the VCAA letter 
about the information and evidence that is necessary to 
substantiate his claim.  Specifically, the January 2001 
letter stated that the evidence must show an increase in the 
severity of the veteran's current physical or mental 
disability in order to establish entitlement to an increased 
evaluation.  Additionally, the July 2003 statement of the 
case (SOC) and the October 2004 and October 2005 supplemental 
statements of the case (SSOC) notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.  In fact, the July 2003 SOC provided the veteran 
with the schedular criteria used to evaluate his service-
connected varicose veins, namely Diagnostic Code 7120.

In addition, the RO notified the veteran in the VCAA letter 
about the information and evidence that VA will seek to 
provide.  In particular, the January 2001 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim. 

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2001 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the January 2001 
letter informed the veteran that it was still his 
responsibility to support his claim with appropriate 
evidence.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO has informed the appellant 
in the rating decision, SOC, and SSOCs of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran pertaining to effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to an increased evaluation for his varicose veins, 
and thus, any questions as to the appropriate effective date 
to be assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  In addition, the veteran was 
afforded VA examinations in November 2002 and September 2004, 
and he was provided the opportunity to testify at an October 
2003hearing before a Decision Review Officer at the RO.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In this case, a rating decision dated in November 1975 
granted service connection for varicose veins and assigned a 
20 percent disability evaluation effective from August 1, 
1975.  An August 1990 rating decision later increased that 
evaluation to 30 percent effective from April 25, 1990, which 
was continued by a December 1997 rating decision.  The 30 
percent disability evaluation was assigned pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7120.  The Board notes 
that VA subsequently issued new schedular criteria for 
evaluating varicose veins under Diagnostic Code 7120, which 
became effective as of January 12, 1998.  The veteran 
thereafter filed his claim for an increased evaluation in 
December 2001.  As such, the veteran's claim will be 
considered under the revised version of Diagnostic Code 7120.  
38 U.S.C.A. § 5110.

Under Diagnostic Code 7120, a 10 percent evaluation is for 
assignment when there is intermittent edema of extremity or 
aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  A 20 percent evaluation is contemplated 
for persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation is warranted when there is 
persistent edema and stasis pigmentation or eczema with or 
without intermittent ulceration.

These evaluations are for involvement of a single extremity.  
If more than one extremity is involved, each extremity should 
be evaluated separately and combined under 38 C.F.R. § 4.25 
using the bilateral factor, if necessary.  38 C.F.R. § 4.104, 
Diagnostic Code 7120, Note.  

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and ten percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor in this section will be treated as one disability for 
the purpose of arranging in order of severity and for all 
further combinations.  The bilateral factor is not applicable 
unless there is partial disability of compensable degree in 
each of two paired extremities, or paired skeletal muscles.  
38 C.F.R. § 4.26.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
bilateral varicose veins.  With respect to the veteran's left 
leg, the Board notes that he does wear compression hosiery 
and that he complained of swelling and aching in his left leg 
in January 2003.  However, the November 2002 VA examination 
found him to have a normal left lower extremity, and the 
September 2004 VA examiner indicated that the veteran's left 
leg looked normal at first glance.  He did note that the 
veteran's greater saphenous vein was prominent over the 
anterior medial malleolus, but the examiner also commented 
that this finding was normal in many people.  In addition, 
the September 2004 VA examiner observed that there was no 
pitting edema, hyper- or hypopigmentation, or eczema, and he 
stated that the veteran had a very minimal varicosity problem 
in his left leg.  As such, the medical evidence of record 
does not show that the veteran would be entitled to more than 
a 10 percent disability evaluation for varicose veins in his 
left leg.

With respect to the veteran's right leg, the Board again 
observes that he wears compression hosiery.  However, the 
November 2002 VA examiner indicated that the veteran did not 
have any ulcerations or edema.  Although the November 2002 VA 
examination did reveal some minimal Hemosiderin pigmentation 
in the distal one-third of the veteran's right lower leg on 
the medial aspect, the September 2004 VA examiner noted that 
there was no hyper- or hypopigmentation, eczema, or pitting 
edema.  As such, the medical evidence of record does not show 
that the veteran would be entitled to more than a 10 percent 
disability evaluation for varicose veins in his right leg.

In summary, the Board is of the opinion that the veteran is, 
or would be, entitled to separate 10 percent disability 
evaluations for the varicose veins in his right and left legs 
under the version of Diagnostic Code 7120 that became 
effective on January 12, 1998.  Thus, a combined 20 percent 
disability evaluation is warranted for his bilateral varicose 
veins under the revised schedular criteria. See 38 C.F.R. 
§§ 4.25, 4.26 (2005).  Therefore, the Board finds that the 
veteran is not entitled to an evaluation in excess of 30 
percent for his varicose veins.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
bilateral varicose veins have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
bilateral varicose veins under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An evaluation in excess of 30 percent for bilateral varicose 
veins is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


